239 F.2d 643
Arthur H. SHAPIRO et al., Appellants,v.Jake S. FINKE, also known as Jack S. Finke.
No. 15590.
United States Court of Appeals Eighth Circuit.
November 8, 1956.

1
Appeal from the United States District Court for the Eastern District of Missouri.


2
Milton Yawitz, Elliot P. Koenig, St. Louis, Mo., Bernard G. Sang and Vincent J. Carney, Chicago, Ill., for appellants.


3
Charles S. Sigoloff, Merle L. Silverstein, Lawrence C. Kingsland, Edmund C. Rogers and Estill E. Ezell, St. Louis, Mo., for appellee.


4
Appeal from District Court dismissed without taxation of costs in favor of either of the parties and with prejudice, on stipulation of parties.